Title: Notes on the Legitimacy of Government, 30 December 1792
From: Jefferson, Thomas
To: 


Dec. 30. 92. I took the occasion furnished by Pinckney’s letter of Sep. 19. asking instructions how to conduct himself (as to the French revolution,) to lay down the Catholic principle of republicanism, to wit, that every people may establish what form of government they please, and change it as they please. The will of the nation being the only thing essential. I was induced to do this in order to extract the President’s opinion on the question which divided Hamilton and myself in the conversation of Nov.92 and the previous one of the first week of Nov. on the suspension of paiments to France, and if favorable to mine to place the principle of record in the letter books of my office. I therefore wrote the letter of Dec. 30. to Pinckney and sent it to the President, and he returned me his approbation in writing in his note of the same date, which see.
